Citation Nr: 0504815	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-05 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for hematuria and 
melena, claimed as a bleeding condition.  

2.  Entitlement to service connection for status post right 
knee replacement.

3.  Entitlement to service connection for status post left 
knee replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant, claimant) had active duty service 
from September 1949 to January 1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In April 2002, the veteran submitted a claim for service 
connection.  On the Application for Compensation and Pension 
(VA Form 21-526), he indicated that he was claiming service 
connection for bleeding and total knee prosthesis.  In an 
accompanying letter, he indicated that during service, he was 
hospitalized for headaches and fever.  He indicated that this 
was the first sign of rheumatoid arthritis.  

In a December 2002 rating decision, the RO indicated that the 
issues were as noted on the title page.  In a February 2003 
Statement of the Case, the RO indicated that the issues on 
appeal were entitlement to service connection for the 
conditions noted on the rating decision, but added that each 
condition was claimed to be as secondary to gout with 
arthralgia of multiple joints.  In his substantive appeal, 
the veteran indicated that he was not claiming that his 
conditions were caused by gout, rather, rheumatoid arthritis.  
This matter should be corrected by the RO.  

In addition, in a letter accompanying his substantive appeal, 
received in March 2003, the veteran indicated that Dr. 
Trowbridge had advised him that all of the symptoms that he 
had had in service leaned toward rheumatoid arthritis.  While 
there is a January 1971 letter from Dr. Trowbridge indicating 
that the appellant likely had rheumatoid arthritis, there is 
nothing in the letter to the effect that the symptoms in 
service could have been rheumatoid arthritis.  It is noted 
that in the January 1971 letter, Dr. Trowbridge indicated 
that he had been treating the claimant for two years.  The RO 
should contact the veteran and inquire if Dr. Trowbridge is 
still practicing, and if so, the veteran's records from Dr. 
Trowbridge should be obtained and associated with the claims 
file. 

The veteran's March 2003 letter also indicated that his 
current private physician indicated that the symptoms he 
reportedly had in service would have led him/her (the 
physician) to check for rheumatoid arthritis.  The veteran 
then requested a copy of his service medical records.  The RO 
has not forwarded a copy of these records to the appellant.  
This should accomplished.  Furthermore, any pertinent records 
from his current private physician, as well as records of 
knee surgery performed in 1989 and 1994 should be obtained 
and associated with the claims file.  

Finally, the February 2003 statement of the case does not 
contain any reference to VCAA.  The supplemental statement of 
the case should include these law and regulations.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should provide the appellant 
with a copy of the service medical 
records contained in the claims file.  

2.  The RO contact the veteran and obtain 
the names and addresses and dates of 
treatment of all medical care providers, 
VA and non-VA which treated the veteran 
for a bleeding condition, or a bilateral 
knee disorder, since service.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  Of particular interest would be 
any treatment records from Dr. 
Trowbridge, the veteran's current private 
physician, as well as records of total 
knee replacement surgeries performed in 
1989 and 1994.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtained records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order that the 
veteran be provided the opportunity to 
obtain and submit those records for VA 
review.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

4.  Thereafter, following any other 
appropriate development, the RO should 
issue a new rating decision based on all 
the evidence of record.  The RO is 
reminded that the issues are as follows:  
(1) Entitlement to service connection for 
hematuria and melena, claimed as a 
bleeding condition, to include as 
secondary to rheumatoid arthritis; (2) 
Entitlement to service connection for 
status post right knee replacement, to 
include as secondary to rheumatoid 
arthritis; and, (3) Entitlement to 
service connection for status post left 
knee replacement, to include as secondary 
to rheumatoid arthritis.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




